Citation Nr: 0305740	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  99-22 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to compensation, pursuant to the provisions of 
38 U.S.C.A. § 1151, for prostate cancer as a result of VA 
medical treatment from August 1996 to 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had periods of active duty for training beginning 
in June 1948, and active service from November 1950 to 
October 1952.

This appeal arises from an August 1999 rating action that 
denied compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for prostate cancer as a result of VA 
medical treatment.  A Notice of Disagreement was received 
subsequently in August 1999, and a Statement of the Case 
(SOC) was issued in September 1999.  A Substantive Appeal was 
received in November 1999.  Subsequently in November 1999, 
the veteran testified at a hearing before a hearing officer 
at the RO; a transcript of the hearing is of record.  A 
Supplemental SOC (SSOC) was issued in January 2000.

In April 2001, the Board of Veterans Appeals (Board) remanded 
this case to the RO for further development.  As explained in 
more detail below, the RO accomplished the requested 
development, to the extent possible, but continued the denial 
of the claim.  See SSOC issued in November 2002.  Hence, the 
matter on appeal has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent 
possible, been accomplished.  

2.	Probative medical evidence establishes that the veteran's 
prostate cancer or its metastasis was not caused by VA 
hospital care or medical treatment; carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in 
furnishing the hospital care or medical treatment; or an 
event not reasonable foreseeable.

3.	This case does not involve medical complexity or 
controversy requiring an advisory opinion from an 
independent medical expert (IME).


CONCLUSIONS OF LAW

1.	The criteria for compensation, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for prostate cancer as a result of 
VA medical treatment from August 1996 to 1999, have not 
been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.358 (2002)).

2.	An advisory opinion from an IME is not warranted.  
38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

In the August 1999 rating action, the September 1999 SOC, the 
January 2000 SSOC, the April 2001 Board Remand, the May and 
August 2001 and January 2002 RO letters, and the November 
2002 SSOC, the veteran and his representative were variously 
notified of the law and regulations governing entitlement to 
the benefit he seeks, the evidence that would substantiate 
his claim, and the evidence that had been considered in 
connection with his appeal.  Thus, the Board finds that he 
has received sufficient notice of the information and 
evidence needed to support his claim, and been provided ample 
opportunity to submit information and evidence.  
Additionally, the Board notes that in the aforementioned 
documents, the RO and the Board variously and specifically 
informed the veteran and his representative of the VCAA and 
the implementing VA regulations; what the evidence had to 
show to establish entitlement to the benefit he sought; what 
information or evidence the VA still needed from the veteran; 
what evidence the VA had retrieved and considered in his 
claim; what evidence he had to furnish; what he had to do to 
obtain assistance from the VA in connection with his appeal; 
and that the VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records, if he gave the VA enough information about such 
records so that the VA could request them from the person or 
agency that had them.  This various correspondence also 
notified the veteran that the VA needed him to furnish the 
name and address of any medical provider, the time frame 
covered by the records, and the condition for which he was 
treated, and that the VA would request such records on his 
behalf if he signed a release authorizing the VA to request 
them.  The veteran has been variously notified by the RO that 
he could help with his claim by informing the VA of any 
additional information or evidence that he wanted the VA to 
try to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed. Accordingly, the Board finds that the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by the 
VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has, to 
the extent possible, been accomplished.  The RO, both on its 
own initiative and pursuant to the Board's Remand, has made 
thorough efforts to assist the veteran in attempting to 
obtain evidence necessary to substantiate his claim.  The 
veteran testified at a RO hearing in November 1999.  The 
veteran has submitted copies of some VA and private medical 
records, and the RO has obtained extensive VA medical records 
of treatment and evaluation of the veteran; all have been 
associated with the claims file.  Although the veteran has 
submitted copies of some private medical records, he failed 
to cooperate with the RO in its attempts to comply with the 
April 2001 Board Remand instructions to obtain additional 
pertinent medical evidence from              B. Truesdale, 
M.D.  By letter of May 2001, with a copy to his 
representative, the RO specifically requested the veteran to 
submit a separate form authorizing the release to the VA of 
the medical records of each private provider of medical 
treatment pertinent to this appeal, to specifically include 
Dr. Truesdale.  However, the veteran responded in August 2001 
by submitting a single medical release containing the names 
of 10 medical providers, not including Dr. Truesdale.  The RO 
attempted to cure this deficiency by sending the veteran 
another letter in August 2001, again with a copy to his 
representative, and again requesting the veteran to submit a 
separate form authorizing the release to the VA of the 
medical records of each private provider of medical treatment 
pertinent to this appeal.  After no response was received, 
the RO sent the veteran a final letter in January 2002, again 
with a copy to his representative, specifically informing him 
that it had not received requested pertinent medical records 
from private providers, and requesting the veteran to contact 
them and to ask them to send the records to the RO.  The 
veteran and his representative were also notified that if the 
evidence was not received, the RO would make a decision in 
this claim based only on the evidence that had been received 
and any VA examinations or medical opinions.  The Board notes 
that the veteran was afforded comprehensive VA examinations 
in August 2001 and February and May 2002, and the latter 
examiner provided authoritative, well-reasoned opinion on key 
medical questions at issue in this appeal.  Significantly, 
neither the veteran nor his representative has identified, 
and the claims file does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  In 
response to the RO's August 2001 and January 2002 letters 
soliciting additional evidence, the veteran stated in 
February 2002 that he had no other medical evidence to offer 
in addition to what was already of record. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim is 
ready to be considered on the merits.

II.  Analysis

The appellant contends, in effect, that he suffers from 
prostate cancer as a result of improper VA medical treatment 
from August 1996 to 1999.  He asserts that VA physicians 
should and would have detected prostate cancer at an earlier 
date if they had conducted further testing in light of his 
elevated prostate-specific antigen (PSA) levels.  He states 
that he thus has additional disability as a result of the 
improper VA treatment, in that earlier detection, diagnosis, 
and medical intervention on the part of the VA would have 
prevented the onset and metastasis of prostate cancer.  The 
veteran's representative requests that an advisory opinion 
from an independent medical expert be obtained in this case.  

Under the applicable criteria, compensation under 38 U.S.C.A. 
§ 1151 shall be awarded for a veteran's qualifying additional 
disability in the same manner as if such additional 
disability was service connected.  A qualifying disability is 
one which is not the result of a veteran's willful 
misconduct, and which was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the VA, and the proximate cause 
of the disability was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonable foreseeable.  38 U.S.C.A. § 1151(a). 

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of VA 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.358(a).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA hospitalization, 
medical or surgical treatment, or examination, it will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury, and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).

The mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of VA hospitalization, medical or surgical treatment, 
or examination.  38 C.F.R. § 3.358(c)(2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those that are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

In this case, the veteran has contended that he suffers from 
prostate cancer as a result of improper VA medical treatment 
from August 1996 to 1999.  The Board notes, however, that as 
a layman without the appropriate medical training or 
expertise, the veteran is not competent to establish his 
claim-which turns on a medical matter-one the basis of his 
own assertions, alone.  Rather, where as here the 
determinative issue involves medical causation, competent 
medical evidence to the effect that there is a causal 
connection is required for favorable action.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
However, the Board finds that such evidence is lacking in 
this case.

The medical evidence includes VA medical records showing the 
veteran's PSA test results from 1996 to 1999 and continuing 
medical treatment through August 2001.  On August 1999 
clinical evaluation, Dr. Truesdale was noted to have 
diagnosed the veteran to have metastatic carcinoma of the 
prostate; a bone scan reportedly showed lesions in the spine, 
pelvis, left ankle, and sternum.

Private medical records reflect the veteran's ongoing 
prostatic problems, including findings of prostate nodules 
for a period from 1990 to 1995 and recommendations regarding 
follow-up treatment.  Dr. Truesdale diagnosed and treated the 
veteran for prostatism with bladder outlet obstruction in 
November 1991, and prostatitis in 1994.  In March 1999, the 
doctor reported that 2 biopsies in 1998 had been benign, and 
recommended that prostate ultrasound testing and a biopsy be 
performed if an elevated PSA level was currently found.  An 
April 1999 needle biopsy revealed a poorly differentiated 
prostatic adenocarcinoma.  A total body bone scan in April 
1999 revealed suspected possible metastatic prostate cancer 
in the dorsal and lumbar spine and the area of the right hip 
and acetabulum.   

Following August 2001 VA genitourinary examination, the 
diagnoses included metastatic prostate cancer.  Following 
February 2002 VA genitourinary examination, the diagnoses 
included probable metastatic prostate cancer in remission.  
In a March 2002 addendum to the examination report, the 
latter VA physician reviewed the veteran's documented medical 
history including various laboratory tests, PSA levels, and 
prostate biopsy results.  

In May 2002, the VA physician who examined the veteran in 
February again examined him, reviewed his claims file 
(including records of treatment by Dr. Truesdale and the VA), 
and rendered opinions as to the pertinent medical questions 
in this case.  The VA physician noted that, following Dr. 
Truesdale's notation that biopsies of the veteran's prostate 
nodules had been negative for malignancy, the veteran 
subsequently sought VA medical treatment for follow-up of 
benign prostatic hypertrophy (BPH).  Had the biopsies been 
positive for prostate cancer, the VA physician stated that 
the veteran would instead have been referred for prostate 
cancer therapy, which might have diverted disabilities from 
metastases, but opined that under the circumstances there had 
been no error on the part of the VA in his treatment, because 
his initial presentation to the VA had been with late 
symptoms of metastatic prostate cancer.  After a review of 
the veteran's PSA levels from 1996 to 1998, the VA doctor 
opined that there was no error or fault on the part of the VA 
with respect to the veteran's treatment, because all his PSA 
levels were essentially within normal limits until August 
1998, and even at that time he had already been diagnosed 
with BPH, which could cause elevated PSA levels.  The VA 
physician stated that it was impossible to state when the 
veteran's BPH became prostate cancer, and concluded that 
there was no fault, carelessness, or negligence on the part 
of the VA with respect to its medical treatment of the 
veteran.   

The veteran has presented or alluded to the existence of any 
medical evidence or opinion that directly contradicts the May 
2002 VA physician's opinions, which the Board finds are 
supported by clinical findings and review of the extensive 
documented medical evidence, and clearly explained reasons 
and bases.  The Board considers such opinions of great 
probative value and dispositive of the veteran's contentions 
in this appeal.  Under these circumstances, the Board finds 
that, notwithstanding the representative's assertions, this 
case presents neither the medical complexity nor controversy 
that warrants obtaining an opinion from an IME.  See 
38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(d) (When, in the 
judgment of the Board, additional medical opinion is 
warranted by the medical complexity or controversy involved 
in an appeal, the Board may obtain an advisory medical 
opinion from one or more medical experts who are not VA 
employees.).

As the competent medical evidence in this cases establishes 
that there was no impropriety in the veteran's VA medical 
treatment from 1996 to 1999 as a result of any failure to 
detect, diagnose, or treat prostate cancer or its 
progression, the claim for compensation, pursuant to the 
provisions of 38 U.S.C.A. § 1151, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).




ORDER

Compensation, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for prostate cancer as a result of VA medical 
treatment from August 1996 to 1999, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

